Citation Nr: 1433246	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a neck disorder, diagnosed as degenerative disc disease of the cervical spine. 

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, previously claimed as a nervous condition.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the regional office (RO) in Seattle, Washington.  Jurisdiction over this matter has been retained by the RO in Denver, Colorado.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the RO in April 2013.  A transcript of the hearing has been associated with the claims file.

In light of the Court of Appeals for Veterans Claims (Court) holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's anxiety disorder claim will be recharacterized as entitlement to service connection for an acquired psychiatric disorder.  In Clemmons, the Court emphasized that although a Veteran may only seek service connection for one psychiatric disorder, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish that the Veteran's seizure disorder had its onset in service or is otherwise etiologically related to his active service.

2.  The competent and credible evidence fails to establish that the Veteran has been diagnosed with sleep apnea at any time during the pendency of the appeal.

3.  The competent and credible evidence fails to establish that the Veteran's neck disorder, to include degenerative disc disease, had its onset in service or within a year of service discharge or is otherwise etiologically related to his active service.

4.  An unappealed March 1966 rating decision denied the Veteran's claim of entitlement to service connection for a nervous condition on the basis that the only diagnosed condition was emotional instability reaction, a constitutional or developmental abnormality, which is not considered a disability under the law.   

5.  Evidence received since the March 1966 rating decision related to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

6.  The competent and credible evidence fails to establish that the Veteran's anxiety disorder NOS had its onset in service or is otherwise etiologically related to his active service.





	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

3.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

4.  The March 1966 rating decision which denied the Veteran's claim of entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

5.  Evidence received since the March 1966 rating decision is new and material, and the Veteran's claim of entitlement to service connection for a nervous condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Specific to requests to reopen a previously denied claim, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board is granting the Veteran's petition to reopen a previously denied claim for service connection for a nervous condition in the decision below.  A determination on whether the duty to notify and assist provisions were satisfied in this respect is unnecessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As for the underlying claims for service, connection, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how to reopen a previously denied final rating decision and how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2008.  Nothing more was required.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records, private treatment records, and lay statements with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Veteran has also been afforded the appropriate VA examination to determine the nature and etiology of his claimed acquired psychiatric disability.  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Examinations have not been provided for the claims of entitlement to service connection for a seizure disorder, sleep apnea, or a neck disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below, the record contains sufficient evidence to resolve the claims.  The Board recognizes that the third prong of McLendon, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  However, in the present appeal, despite the November 2007 VCAA notice, the Veteran has not provided nor does the evidence of record indicate that the Veteran's current seizure disorder, sleep apnea, or neck disorder are related to any in-service injury or event.  The record instead shows no documentation of complaints, treatment, or diagnosis of seizure disorder, sleep apnea, or neck disorder in service or for several decades thereafter.  There is also a lack of medical evidence connecting these conditions to the Veteran's active service as well evidence that calls into question the reliability of the Veteran as a historian.  Hence, the Board is not required to have the Veteran undergo a VA compensation examination for a medical nexus opinion.  Id.

Discussion of the Veteran's April 2013 hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues addressed herein were identified as issues on appeal.  Information was elicited from the Veteran concerning the nature and etiology of his claimed disabilities.  It should be noted that there was a power outage during the hearing while the Veteran was giving his last comments.  The presiding VLJ informed the Veteran that he would be given the opportunity to finish when the power came back on.  The Veteran and his representative declined and the hearing was adjourned.    

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as epilepsies and arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); epilepsies (certain types of seizure disorders) and arthritis are qualifying chronic diseases/disabilities.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III.  Seizure Disorder

The Veteran contends that his seizure disorder is related to active duty.  During the April 2013 hearing, the Veteran stated that his seizures began after a bad reaction to narcotics he was given in service for a headache.  He feels as though that medication triggered his current seizure disorder.  

The Veteran was diagnosed with a seizure disorder by the Family Clinic of Fort Collins in May 2005.  The first element of the Shedden/Caluza analysis is met.

Next, on the question of an in-service injury or disease, service treatment records do not show complaints, treatment, or diagnoses of a seizure disorder.  The December 1961 separation examination also did not contain a finding of a seizure disorder.  There is also no evidence that the Veteran was ever treated for any type of head injury in service.  Further, while he may be competent to report having seizure-like symptoms in service, there are credibility problems with such a history.  Indeed, following service, the evidentiary record shows no complaints, diagnosis or treatment for seizures until 2005, over forty years after separation.  A May 2005 report indicates that the episode that he experienced at that was the first such episode, and that the Veteran reported at that time that he had had no seizures prior to then.  VA medical records similarly indicate that the Veteran reported that his seizure episodes "began 3 years ago."  The Board affords much probative value to the statements of the Veteran made in connection with treatment as contrasted with the more recent statements made in connection with his claim for service connection.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Indeed, as he was seeking care for the treatment of his seizure disorder, the statements made to his care providers is deemed more credible than the history has given in the pursuit of his appeal.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

After a full review of the evidentiary record, the Board finds that the Veteran's currently diagnosed seizure disorder is not related to active service and has not been continuous since service separation.  There is no competent, credible evidence of record linking the Veteran's seizures to service.  The records instead tend to provide evidence as to the existence of the Veteran's disability, which is not at issue.  Additionally, the record shows that the Veteran was not diagnosed with a seizure disorder until 2005, over forty years after service separation.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Consideration has been given to the Veteran's assertion that his seizure disorder is linked to the medication he took in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a seizure disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Epilepsies and/or seizure disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Finally, the Board also notes that even if the Veteran's seizure disorder was construed as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309 because of the relationship between seizures and epilepsy (which is listed as a chronic disease in 38 C.F.R. § 3.309), there is no medical or lay evidence of any seizures or related symptoms arising within one year subsequent to service discharge.  Thus, the presumptive provisions found in 38 C.F.R. §§ 3.307 and 3.309 are not applicable.

Therefore, for the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a seizure disorder, and this claim must be denied.  

IV.  Sleep Apnea

Service treatment records contain no complaints regarding sleep problems.  Post-service, the earliest report of symptoms construed as possibly linked to sleep apnea, or any sleep disorder, is found in a November 2005 note from the Family Clinic of Fort Collins.  At that time the Veteran reported waking up in the middle of the night with anxiety and restlessness.  He did not indicate any breathing irregularities consistent with sleep apnea but stated that he snores.  The physician noted that he "must consider sleep apnea" and that he asked the Veteran "to check with his lady friend to see if he is having any apnea at night."  There is no evidence of any follow up to this inquiry.   

The Board has considered the Veteran's self-diagnosis of sleep apnea.  As noted above, the Veteran is not shown to have the requisite knowledge or training in medicine to diagnose a sleep disorder.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether the Veteran has sleep apnea is not a simple question and not one that can be answered by the Veteran's own personal observation.  Diagnosing such a condition requires expertise in medicine, and data obtained from a sleep study.  The Veteran is certainly competent to report that he has trouble sleeping or that others have observed him snoring.  However, the Veteran is not competent to provide a diagnosis or provide an opinion on etiology of a sleep disorder.  Indeed, even if a diagnosis of sleep apnea was established, the Veteran's claim would still be lacking the requisite evidence linking his sleep apnea to his active service.  There is simply no such evidence in this regard.

In light of the above discussion, the Board concludes that the preponderance of evidence is against a finding that the Veteran has had sleep apnea or any sleep disorder during the course of his claim and appeal.  The first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  In the absence of a current disability, there can be no valid claim for service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir.2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.).

Because the preponderance of evidence is against the claim of entitlement to service connection for sleep apnea, the appeal as to this issue must be denied.  

V.  Neck Disorder

The Veteran claims that his current neck disorder is related to his active service.  During the April 2013 hearing, he stated that while he was in service he passed out in his bunk and while he was "twisted in that bunk or something, I did something to my neck."  He also indicated that he "hurt [his] neck later on too."  However, he said he has had his current disorder "ever since he got out of [service]."   

Records from the Family Clinic of Fort Collins dated in June 2002 note that the Veteran has "cervical spine degenerative disc disease."  Accordingly, the first element of the Shedden/Caluza analysis is met.

Service treatment records are absent of complaints of neck or back pain.  There was no report of injury to his spine while in service.  Indeed, on his separation examination, the examiner noted that the Veteran's neck and spine were "normal".  

The Veteran is again recognized to be competent to report injuring his neck in service.  However, that history is not deemed credible.  The first evidence of post-service treatment for a neck disorder was a record noting the Veteran's cervical disc removal "about a year" prior to his treatment in June 2002.  In June 2002, the Veteran was treated for pain in the right side of his neck after falling asleep "in an awkward position" six weeks prior.  An August 2007 treatment record references the Veteran's report of injuring his neck 30 years earlier (1977) while carrying a deer while hunting and subsequently reinjuring his neck when racing snowmobiles.  Either account relates his neck problems to post-service events without making any mention of his active service.  In all these situations, the Veteran's failure to report a neck injury in service or neck pain since service is found to be evidence that contradicts his recent claim.  The Board also finds that the Veteran's failure to reference a neck problem when he filed an initial claim for benefits in 1966 is additional evidence that weighs against the veracity of his assertion that he has been suffering from neck problems since service.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

Consideration has been given to the Veteran's assertion that a neck injury in service resulted in his current degenerative disc disease.  However, degenerative disc disease is not a simple condition subject to lay diagnosis.  It requires radiological testing to confirm.  Additionally, the Veteran has not been shown to possess any requisite medical knowledge or training to make such a diagnosis or comment on the etiology of his condition.  The comments made by the Veteran attributing his current neck disorder to service are found not competent and are afforded no probative value.  Coupled with questionable history of experiencing chronic neck problems since service, the Board finds that the preponderance of evidence is against the Veteran's claim and the appeal must be denied.  

VI.  Acquired Psychiatric Disorder

A.  New and Material Evidence

A March 1966 rating decision denied service connection for a nervous condition.  The RO essentially concluded that the record showed diagnosis of "emotional instability reaction" in service which was a constitutional or developmental abnormality not considered a disability under the law.  No chronic, acquired psychiatric disability was noted in service.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The March 1966 rating decision thereby became final.

Evidence received since the March 1966 rating decision includes a letter from Dr. E.B. dated in August 2008 indicating the physician treated the Veteran for anxiety, depression, and panic attacks since 1979.  He also stated that he reviewed the Veteran's service treatment records from 1960-61 and "it would seem as if these same anxiety and panic attack problems were the basis of his medical issues even back then."  

Because this is evidence of a nexus between the Veteran's current condition and his active service, an element not present in March 1966, this evidence is sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim for service connection for a nervous condition is reopened.  38 U.S.C.A. § 5108.

B.  Merits of the Claim

During the VA examination in July 2009, the Veteran was diagnosed with anxiety disorder not otherwise specified (NOS).  A diagnosis of depression is also of record.  Accordingly, the first element of the Shedden/Caluza analysis has been met.  

The Veteran's service treatment records show treatment in November 1961 for complaints of being "unable to adapt to service, nervous."  A few days later, he was treated after he "allegedly took 24 of 28 meprobamate" (prescription medication) and appeared to be "high".  He was admitted to the hospital for 15 days, at the end of which it was determined that the Veteran was a "markedly immature and unstable young man who obviously is unsuitable for further military service."  The Board finds that the second element of the Shedden/Caluza analysis has been met.

It is the crucial third element whereby the Veteran's claim for service connection fails.  As previously noted, the claims file contains a letter from Dr. E.B. indicating that the Veteran's current anxiety and panic attacks "would seem" to be "the basis of his medical issues" as outlined in his service treatment records. 

Regarding Dr. E.B.'s August 2008 opinion, while the Board finds it competent and probative, the Board affords it little, if any, weight in support of establishing a nexus, as the statement is speculative in nature.  The key words here are "would seem."  This phrase is merely suggestive and, as such, the opinion is insufficient to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus).  The speculative language, as just noted, is a factor the Board has considered in assigning this opinion very little weight.  Also considered in evaluating the probative weight of the private opinion is that Dr. E.B. provided no rationale as to his opinion but rather made a conclusory statement.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

Alternatively, during the Veteran's July 2009 VA examination, the examiner reviewed the Veteran's claims file, took a history from the Veteran, and performed an examination.  He noted that the Veteran stated he was "free of anxiety" for the period from "1961 to 1979" and that he began episodic anxiety in the mid to late 1970's that was treated with a tranquilizer.  The Veteran reported that he currently has panic attacks up to twice daily and sometimes awakens at night in a panic.  The examiner reviewed the statement from Dr. E.B.  He diagnosed the Veteran with anxiety disorder NOS.  The examiner stated the Veteran's anxiety "is less likely as not (less than 50/50 probability) caused by or a result of service experiences."  The rationale was that it was "far more likely that the veteran's abusive childhood experiences and/or his serious health difficulties as an older adult after service are responsible for the veteran's symptoms of anxiety, as these events prior to and after service seemed to be far more stressful and persistent than any events that occurred in service."  While not explicitly stated, the examiner essentially concluded that the events that transpired in service were acute and transitory and not indicative of a chronic psychiatric disorder.  Those events were also deemed to be unrelated to his current anxiety disorder.

The Board finds the opinion of the July 2009 VA examiner to be of the most probative value regarding a nexus.  The July 2009 opinion was rendered by a psychologist while Dr. E.B. is shown to a general practitioner.  The experience of the VA psychologist makes his opinion more probative.  The VA examiner provided a well-reasoned rationale based on a review of the complete claims file and the history as taken from the Veteran.  The opinion received from Dr. E.B. is also diminished due to the contradictions found in medical records that were received from his office.  Specifically, a May 2000 record appears to attribute the Veteran's anxiety/panic attacks to health problems.  Records dated in November 2003 and February 2005 describe the Veteran as experiencing situational stress secondary to his failing business.  Those three records tend to support the finding made by the VA examiner, which is that the Veteran's current problem with anxiety is related to post-service events.  Moreover, none of those records make reference to the Veteran's active service.

Regarding any statements made by the Veteran relating his current anxiety disorder to service, the etiology of an acquired psychiatric disorder is a complex matter.  As the Veteran and his representative are laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007).   Hence, the lay assertions in this regard are greatly outweighed by competent and probative medical statement discussed above.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied.  

With respect to each issue on appeal, the Board has considered the benefit of the doubt principle.  However, as the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a seizure disorder is denied.

Service connection for sleep apnea is denied.

Service connection for a neck disorder, diagnosed as degenerative disc disease of the cervical spine, is denied. 

New and material evidence having been received, the claim for service connection for a nervous condition is reopened.  To this extent and this extent only, the appeal is granted.  

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder NOS, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


